Citation Nr: 0731762	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-04 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to December 
1957. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO denied service 
connection for bilateral hearing loss and denied service 
connection for tinnitus.


FINDINGS OF FACT

1. The veteran's currently diagnosed hearing loss was first 
manifested many years after service; and is not related to 
disease or injury or an event in service.

2. Tinnitus did not manifest while in service nor shortly 
thereafter, but only started many years after active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110,1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2007).

2. Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of the January 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  A March 2006 letter from the AOJ informed the 
veteran of the laws pertaining to disability ratings and 
effective dates.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence in support of his claim that he wished VA to 
retrieve for him.  This included a listing of the specific 
types of information which would be helpful.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
AOJ subsequently readjudicated the claim in the April 2007 
Supplemental Statement of the Case, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 



Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The claims file 
contains the veteran's service medical records.  Also 
associated with the claims folder are reports of private and 
VA post service treatment and examinations.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Therefore, all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with VA's 
obligations under the VCAA.  

Discussion

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  According to the law, 
service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Bilateral hearing loss disability

VA grants service connection for a hearing loss disability as 
defined in 38 C.F.R. § 3.385.  Impaired hearing qualifies as 
"disability" for the purposes of applying the laws 
administered by VA when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

A November 1954 entrance examination indicates that the 
veteran had 15 / 15 bilaterally on a whisper voice hearing 
test.  The veteran's service medical records do not include 
any complaints of loss of hearing or any reference to an 
event or occurrence of noise exposure.  In the August 2003 
claim, the veteran states he was on an aircraft carrier and 
subject to noise exposure from the guns and the jets.  At a 
January 2007 VA examination he reported loading 5" guns once 
or twice a month for two years.  His personnel file confirms 
that the veteran was on the Leyte aircraft carrier and 
indicates an occupational code of SH-3122 for barber.  There 
is no reference to a duty of loading the guns for military 
exercises.  The evidence of record fails to indicate any 
hearing loss and does not reflect any particular incident of 
noise exposure that may have lead to hearing loss.  A 
December 1957 separation examination indicates that the 
veteran had 15 / 15 bilaterally on a spoken voice hearing 
test and on a whisper voice hearing test.

A January 2007 VA examination indicates the veteran has 
sensorineural hearing loss from a mild to a severe level in 
the right ear and from a moderate to severe level in the left 
ear.  The examiner stated that he could not render an opinion 
as to the etiology of the hearing loss or tinnitus without 
resorting to "mere speculation."  

The Board has considered whether presumptive service 
connection for chronic diseases is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), organic diseases of the 
nervous system, including sensorineural hearing loss, are 
regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.

An August 1984 VA examination notes hearing is within normal 
levels.  The veteran has not submitted or reported any 
treatment for hearing loss in the 45 years after active 
service.  The veteran presented to VA multiple times for 
various symptoms, but complaints of hearing loss are not of 
record.  The first mention of any ear problem is in March 
2004 when a VA examiner noted the veteran's tympanic 
membranes are perforated and scarred.  A February 2005 VA 
treatment reports, then, notes that the veteran's tympanic 
membranes are clear bilaterally.  No other records address 
the veteran's hearing until a January 2007 VA examination 
which shows that the veteran has a current bilateral hearing 
loss disability.  In the absence of demonstration of 
continuity of symptomatology, a January 2007 record of 
hearing loss is too remote from the veteran's separation from 
service in 1957 to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The veteran himself believes that his currently diagnosed 
hearing loss is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the competent evidence demonstrates that the 
veteran's currently diagnosed hearing loss is not related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).
Tinnitus

At a November 1954 entrance examination the veteran indicated 
no trouble with his ears.  The service medical records are 
absent for any complaints of ringing in the ears or any other 
ear problem.  A December 1957 separation examination 
indicates that the veteran had no problem with his ears.  The 
evidence of record fails to show any complaints of tinnitus 
or treatment for related symptoms prior to the veteran filing 
his claim in August 2003.  A January 2007 VA examiner 
confirms that the veteran is currently suffering from 
tinnitus manifest by several hours of ringing sounding like a 
doorbell recurring daily.  The veteran reports that his 
tinnitus started about 10 years ago.  Therefore, tinnitus was 
not incurred in service.  Also, in the absence of 
demonstration of continuity of symptomatology, a January 2007 
record of hearing loss is too remote from the veteran's 
separation from service in 1957 to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In conclusion, the competent evidence demonstrates that the 
veteran's currently diagnosed tinnitus is not related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing 
disability is denied

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


